DETAILED ACTION
The RCE dated 11-16-2020 is acknowledged.
Claims included in the prosecution are 34-38, 42-43, 45-46 and 53.
	The following are the rejections.
			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 34, 37-38, 42-43, 45-46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Clerc (5,939,096) in combination with Meybeck (5,034,228), or Fujii (US 2005/0070481) individually or in combination or further in view of Takeuchi (US 2014/0105968).
Clerc discloses liposomes prepared in a solution containing a weak acid salt such as sodium or calcium acetate. The liposomal formulations contain weakly acidic compound, prostaglandin. The liposomes contain 30-75 % of phospholipids, 25-40 % cholesterol and 0-20 % polyethylene glycol conjugated to phosphatidylethanolamine. The weakly acidic compound taught by Clerc is sodium or calcium acetate. (Abstract, 
What is lacking in Clerc is the teaching of the inclusion of polyprotic, citric acid.
Meybeck while disclosing liposomal compositions containing a lipophilic active agent, hydrogenated soy lecithin and cholesterol teaches that citric acid is an antioxidant and a stabilizer and advocates the inclusion of an antioxidant in the liposomes. One of the drugs taught by Meybeck is mildly acidic drug, retinoic acid (Abstract, col. 2, line 41, col. 3, lines 10-25 and claims 21-22).
Fujii while disclosing liposomal formulations teaches that the inclusion of antioxidant, citric acid is more preferred (Abstract, 0024-0025, Examples, Example 4 in particular and claim 6).
Takeuchi as discussed above, teaches liposomes containing weakly acidic salt and that the citric acid amounts can be varied from 0 to 40 mol %.
The inclusion of citric acid in the liposomes of Clerc and vary its percentages would have been obvious to one of ordinary skill in the art since citric acid is an antioxidant and a stabilizer as taught by Meybeck and its inclusion in liposomes is suggested by Fujii. One of ordinary skill in the art would be motivated to include desired molar percentages of citric acid with a reasonable expectation of success since Takeuchi teaches that citric acid percentages can be varied.

	

s 34, 37-38, 42-43, 45-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (2014/0105968), by itself or in combination with Meybeck (5,034,228) cited above.
The teachings of Takeuchi have been discussed above. Takeuchi does not provide specific examples containing both citric acid and acetate. However, in view of Takeuchi’s teaching of inclusion of an antioxidant, it would have been obvious to one of ordinary skill in the art to use citric acid as the antioxidant to prevent the liposomal membrane damage upon storage due to oxidation. It would have been obvious to one of ordinary skill in the art to encapsulate a mildly acidic drug such as retinoic acid taught by Meybeck as the drug in the teachings of Takeuchi with a reasonable expectation of success. One of ordinary skill in the art would be motivated to use citric acid in the teachings of Takeuki since Meybeck teaches that citric acid is also a stabilizer.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant’s arguments regarding Takeuchi and Meybeck and the presumed unexpectedly superior results and process of preparation of liposomes have been addressed above. 
3.	Claims 34-38, 42-43, 45-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (2014/0105968), by itself or in combination with Meybeck (5,034,228) as set forth above, further in view of Clerc (5,939,096) cited above.
The teachings of Takeuchi, Meybeck and Clerc have been discussed above.
What is lacking in Takeuchi is the encapsulation of mildly acidic compound such as prostaglandin.

	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant argues that the claimed liposomal composition unexpectedly increases the encapsulation efficiency of a prostaglandin after plasma release assay (in vitro release). According to applicant and the affidavit by Yun –Long Tseng, the in vitro release with sodium acetate (400 mM) and with and without citric acid shows a P value of 0.017.
	This argument is not found to be persuasive. First of all, it is unclear as to what the active agent and the liposomal components and their proportions are from the data. Secondly, as the prior art indicates that citric acid is an antioxidant and it is well-known in the art of liposomes that liposomes made of unsaturated phospholipids such as egg lecithin are susceptible to oxidation whereas the liposomes made using saturated phospholipids such as DSPC or DPPC or HSPC are not subjected to oxidation and the rate of release of an active agent depends on the phospholipid used. Finally it should be pointed out that the data is commensurate with the scope of the claims in terms of generic ‘polyprotic acid and the weal ‘acid salt’, the liposomal components and their proportions.
4.	Claims 34, 37-38, 42-43, 45-46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lenk (5,925,375) ) in combination with Meybeck (5,034,228), .
Lenk discloses prostaglandin encapsulated liposomal formulations. The liposomes are made of either egg phosphatidylcholine or DPPC.  r. Lenk uses weak acid salt sodium acetate. According to Lenk, citric acid is releasing inhibiting. Lenk however, does not teach combination of sodium acetate and citric acid.
Meybeck while disclosing liposomal compositions containing a lipophilic active agent, hydrogenated soy lecithin and cholesterol teaches that citric acid is an antioxidant and a stabilizer and advocates the inclusion of an antioxidant in the liposomes. One of the drugs taught by Meybeck is mildly acidic drug, retinoic acid (Abstract, col. 2, line 41, col. 3, lines 10-25 and claims 21-22).
Fujii while disclosing liposomal formulations teaches that the inclusion of antioxidant, citric acid is more preferred (Abstract, 0024-0025, Examples, Example 4 in particular and claim 6).
Takeuchi as discussed above, teaches liposomes containing weakly acidic salt and that the citric acid amounts can be varied from 0 to 40 mol %.
The inclusion of citric acid in the liposomes of Lenk and vary its percentages would have been obvious to one of ordinary skill in the art since citric acid is an antioxidant and a stabilizer as taught by Meybeck and its inclusion in liposomes is suggested by Fujii. One of ordinary skill in the art would be motivated to include desired molar percentages of citric acid with a reasonable expectation of success since Takeuchi teaches that citric acid percentages can be varied.
s 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over  Lenk (5,925,375) ) in combination with Meybeck (5,034,228), or Fujii (US 2005/0070481) individually or in combination and further in view of Takeuchi (US 2014/0105968) as set forth above, further in view of Clerc (5,939,096).
	The teachings of Lenk, Meybeck, Fujii and Takeuchi have been discussed above.
	Clerc as discussed above teaches liposomal compositions containing prostaglandin. According to Clerc, the inclusion of PEG-phospholipid increases the blood circulation time (col. 6, lines 32-51). 
	To include a PEG-phospholipid polymer in the prostaglandin liposomes of Lenk would have been obvious to one of ordinary skill in the art since PEG-phospholipids increase the circulation time of liposomes as taught by Clerc.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612